DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 32, 33, 34, 35, 36, 37, 38, 39, 40, and 41 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 45, 46, 47, 48, 49, 50, 51, 52, 39, and 54 of U.S. Patent No. 10/957,046. Although the claims at issue are not identical, they are not patentably distinct from each other because limitations of the application claims are present in the corresponding patent claims. Examiner provides Official Notice that limitations pertaining to “A non-transitory computer readable medium containing program instructions” were well known in the prior art and have the advantage of cost-effective implementation, distribution, and maintenance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 32, 33, 38, and 41-51 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20150297916 (Chen).

As per claim 32, Chen teaches a non-transitory computer readable medium containing program instructions for evaluating a segment representing a delineation of an anatomical structure on an image (Chen: Figs. 2, 9: paras 43-47, 54: compiler; para 100, 103, 104, 105, 108, 113, 119, 147: software and/or program), wherein execution of the program instructions by a computer processing device causes the computer processing device to:
select an appropriate segment evaluation method from a plurality of segment evaluation methods available to be used to evaluate the segment, the plurality of evaluation methods including a heuristic evaluation method and a statistical evaluation method (Chen: Fig. 1 (shown below): mainly 102; Fig. 3 (shown below): mainly 302-305; paras 62 and 67 (shown below): intra-anatomy distance and position metrics are heuristics and shape, volume, density are statistical. On page 15, lines 10-11, the instant application’s specification recites, “Heuristics are rules of thumb for reasoning, simplification, and educated guess that reduce or limit the search for solutions for a complex problem.” Thus, information about positioning and intra-anatomy distances are rules of thumb amounting to an educated guess to reduce the scope of the problem. This is true because anatomical positioning and distances vary from patient to patient, but approximate positioning and distance information are beneficial in narrowing the range of possibilities. Also see paras 63-66, 68, 103: select* assessment metrics; paras 99, 108, 115-117 (shown below): rules. These rules are heuristic because, “The rules were established by an independent, randomly selected professional in the field of anatomical contouring, and verified for correctness by an expert prior to analysis”

    PNG
    media_image1.png
    367
    632
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    503
    627
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    300
    942
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    343
    940
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    656
    943
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    783
    941
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    384
    942
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    902
    1062
    media_image8.png
    Greyscale

; also see para 116 (shown below): “as more patient data is collected β can be increased and a can be decreased (potentially to 0)”; Fig. 8 (shown below in rejecting claim 38): mainly 801-803);
 evaluate the segment using the selected evaluation method, wherein the heuristic evaluation method includes determining whether one or more of a set of heuristic rules are violated (Chen: see statements made above regarding paras 62 and 67; also see

    PNG
    media_image9.png
    265
    632
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    578
    628
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    317
    626
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    291
    631
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    173
    633
    media_image13.png
    Greyscale

; also see Fig. 8 (shown below): mainly 804-806), and 
the statistical evaluation method includes determining whether a shape of the segment is within a predetermined range of known shapes for the segment (Chen:

    PNG
    media_image14.png
    523
    942
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    865
    940
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    654
    942
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    772
    940
    media_image17.png
    Greyscale

; also see Fig. 8 (shown below): mainly 804-806); 
and generate an error signal indicating that an error in the segmentation is present based on a result of the evaluation (Chen: Fig. 1 (shown above): 103: para 49: (shown above): “report detailing the accuracy assessment”; Fig. 3 (shown above): mainly 313-316: para 91: “process proceeds to s313 in which a quality assessment report is generated providing details of the errors”; para 92; 

    PNG
    media_image18.png
    734
    939
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    557
    946
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    475
    939
    media_image20.png
    Greyscale

Para 111:

    PNG
    media_image21.png
    488
    635
    media_image21.png
    Greyscale

    PNG
    media_image22.png
    536
    867
    media_image22.png
    Greyscale

; also see Fig. 7: para 114; Fig. 8 (shown below): mainly 807-809).

As per claim 33, Chen teaches the non-transitory computer readable medium of claim 32, wherein the set of heuristic rules are stored in a database of the computer processing device (Chen: See arguments and citations offered in rejecting claim 32 above: para 115 (shown above): “rules… knowledge base… of those metrics”; paras 126, 127: centroid in database).

As per claim 38, Chen teaches the non-transitory computer readable medium of claim 32, wherein the computer processing device evaluates whether the shape of the segment is within a predetermined range of known shapes for the segment by: generating a statistical shape model for the segment; and determining whether the shape of the segment is within a predetermined range of known shapes for the segment, wherein a segmentation error is present if the shape of the segment is not within the predetermined range (Chen: See arguments and citations offered in rejecting claim 32 above; also see

    PNG
    media_image23.png
    540
    715
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    84
    627
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    485
    629
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    374
    629
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    316
    628
    media_image27.png
    Greyscale


    PNG
    media_image28.png
    825
    637
    media_image28.png
    Greyscale


    PNG
    media_image29.png
    108
    470
    media_image29.png
    Greyscale
 

    PNG
    media_image30.png
    155
    472
    media_image30.png
    Greyscale


    PNG
    media_image31.png
    672
    472
    media_image31.png
    Greyscale


    PNG
    media_image32.png
    390
    471
    media_image32.png
    Greyscale

; para 139: 

    PNG
    media_image33.png
    239
    473
    media_image33.png
    Greyscale


    PNG
    media_image34.png
    634
    488
    media_image34.png
    Greyscale
).

As per claim 41, Chen teaches the non-transitory computer readable medium of claim 32, wherein the evaluating is automatically performed after generating the segment on the image, and
wherein the generating of the segment on the image is by one of an automatic, manual, or a combination of automatic and manual segmentation (Chen: See arguments and citations offered in rejecting claim 32 above: para 111 (shown above): “In s603, the patients’ tissues and/or organs are contoured either manually and/or automatically”: Fig. 6: 603).

As per claim 42, Chen teaches the non-transitory computer readable medium of claim 41, wherein the generating of the segment and the evaluating of the segment are performed by same or different computer processing devices (Chen: See arguments and citations offered in rejecting claim 41 above).

As per claim 43, Chen teaches the non-transitory computer readable medium of claim 32, wherein the computer processing device is configured to provide information regarding the detected segmentation error, and
wherein the information is provided as an alert signal or message displayed on a display device of the computer processing device (Chen: See arguments and citations offered in rejecting claim 32 above).

As per claim 44, Chen teaches the non-transitory computer readable medium of claim 43, wherein the alert signal or message is configured to be expanded for additional information regarding the detected segmentation error (Chen: See arguments and citations offered in rejecting claim 43 above).

As per claim 45, Chen teaches the non-transitory computer readable medium of claim 44, wherein the additional information includes information regarding one or more of cause, nature and location of the segmentation error (Chen: See arguments and citations offered in rejecting claim 44 above).

As per claim 46, Chen teaches the non-transitory computer readable medium of claim 45, wherein the additional information includes location of overlapped segments (Chen: See arguments and citations offered in rejecting claim 45 above; paras 51, 131: overlap: Figs. 5, 12: mainly 5C, 12C).

As per claim 47, Chen teaches the non-transitory computer readable medium of claim 46, wherein the additional information includes location of missing image slices (Chen: See arguments and citations offered in rejecting claim 46 above; para 134: “missing slices”: Fig. 8: mainly 807: Fig. 10: mainly 905).

As per claim 48, Chen teaches the non-transitory computer readable medium of claim 32, wherein the computer processing device is further configured to provide options to correct the detected segmentation error (Chen: See arguments and citations offered in rejecting claim 32 above).

As per claim 49, Chen teaches the non-transitory computer readable medium of claim 48, wherein the options includes allowing a user to correct the detected segmentation errors and/or to automatically interpolate missing image slices (Chen: See arguments and citations offered in rejecting claim 32 above).

As per claim 50, Chen teaches the non-transitory computer readable medium of claim 32, wherein the computer processing device is further configured to provide a segmentation evaluation report (Chen: See arguments and citations offered in rejecting claim 32 above).

As per claim 51, Chen teaches the non-transitory computer readable medium of claim 50, wherein the computer processing device is further configured to allow a user to remedy the segmentation errors based on the segmentation evaluation report (Chen: See arguments and citations offered in rejecting claim 32 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 34, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 32 above, and further in view of US 20090297014 (Nelms).

As per claim 34, Chen teaches the non-transitory computer readable medium of claim 32, wherein the computer processing device uses [] and pixel/voxel counting to determine whether one or more of the heuristic rules are violated (Chen: See arguments and citations offered in rejecting claim 32 above; also see para 82:

    PNG
    media_image35.png
    114
    631
    media_image35.png
    Greyscale


    PNG
    media_image36.png
    316
    629
    media_image36.png
    Greyscale


    PNG
    media_image37.png
    432
    627
    media_image37.png
    Greyscale
).

Chen does not teach Boolean operators.

Nelms teaches the computer processing device uses Boolean operators and pixel/voxel counting to determine whether one or more of the heuristic rules are violated (Nelms: 

    PNG
    media_image38.png
    303
    944
    media_image38.png
    Greyscale


    PNG
    media_image39.png
    85
    940
    media_image39.png
    Greyscale


    PNG
    media_image40.png
    170
    942
    media_image40.png
    Greyscale


    PNG
    media_image41.png
    126
    939
    media_image41.png
    Greyscale


    PNG
    media_image42.png
    293
    940
    media_image42.png
    Greyscale
).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Nelms into Chen since both Chen and Nelms suggest a practical solution and field of endeavor of selecting metrics for assessing accuracy of segmentation for radiotherapy contouring including counting pixels/voxels in general and Nelms additionally provides teachings that can be incorporated into Chen in that Boolean operators are also employed as “to identify if they
have a counterpart in the other model” (Nelms: para 77; shown above). Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

As per claim 36, Chen teaches the non-transitory computer readable medium of claim 32. Chen does not teach the computer processing device applies a 3D connectivity labeling process to determine whether one or more of the heuristic rules are violated. Nelms teaches these limitations (Nelms: Note that the volume models and volume elements are 3D connected labeled objects. They are segmented and connected as being individual objects to be considered in the heuristic. See that excerpts include below:

    PNG
    media_image43.png
    477
    939
    media_image43.png
    Greyscale


    PNG
    media_image44.png
    495
    630
    media_image44.png
    Greyscale


    PNG
    media_image45.png
    57
    629
    media_image45.png
    Greyscale


    PNG
    media_image46.png
    197
    625
    media_image46.png
    Greyscale


    PNG
    media_image47.png
    169
    628
    media_image47.png
    Greyscale


    PNG
    media_image48.png
    359
    626
    media_image48.png
    Greyscale


    PNG
    media_image49.png
    273
    626
    media_image49.png
    Greyscale


    PNG
    media_image50.png
    403
    625
    media_image50.png
    Greyscale


    PNG
    media_image51.png
    176
    625
    media_image51.png
    Greyscale


    PNG
    media_image52.png
    771
    745
    media_image52.png
    Greyscale
).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Nelms into Chen since both Chen and Nelms suggest a practical solution and field of endeavor of selecting metrics for assessing accuracy of segmentation for radiotherapy contouring including counting pixels/voxels in general and Nelms additionally provides teachings that can be incorporated into Chen in that the segmentations are generated into individual objects (i.e. volume models and volume elements) as “to identify volume elements that are missing or extra between the
first and second segmentation. The missing and extra volume elements may be measured and optionally weighted according to their distance from the reference (i.e. "correct") volume elements to produce an output indicating the quality of the one segmentation with respect to the other” (Nelms: para 10; shown above). Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.
 
As per claim 37, Chen in view of Nelms teaches the non-transitory computer readable medium of claim 36, wherein the applying of the 3D connectivity labeling process includes identifying disconnections in the segment by: determining how many segment components does the segment have; and comparing the number of the segment components with a previously determined number representing the number of connected components delineating the anatomical structure, wherein a heuristic rule is violated if the number of segment components is different from the previously determined number of connected components (Chen in view of Nelms: See arguments and citations offered in rejecting claim 36 above: mainly Nelms: para 12 (shown above): “A measure of a conformance between the three-dimensional surfaces circumscribing the structure defined by the first and second electronic files is then output based on a metric method measuring numbers of missing volume elements and extra volume elements”).

Claim(s) 39 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 38 above, and further in view of Fairchild, Alysa, et al., "Quality assurance for the EORTC 22071–26071 study: dummy run prospective analysis", Radiation Oncology (London, England), 9, 248.

As per claim 39, Chen teaches the non-transitory computer readable medium of claim 38, wherein the evaluation further comprises: generating the shape model based on a [] distribution of shape variations found in the range of known shapes for the segment; and performing a statistical test to check if the shape of the segment is within the predetermined range (Chen: See arguments and citations offered in rejecting claim 38 above). Chen does not teach probabilistic distribution.

Fairchild teaches probabilistic distribution (Fairchild: Methods: Statistical analysis: pages 2-3: "Descriptive statistics were compiled as proportions for categorical variables, and averages (standard deviations) for normally distributed continuous variables... mean virtual radius was obtained for all CTVs by calculating the radius of a sphere with the identical volume as the corresponding CTV").

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Fairchild into Chen since both Chen and Fairchild suggest a practical solution and field of endeavor of quality assurance for radiation therapy contouring volumes using statistical analysis in general and Fairchild additionally provides teachings that can be incorporated into Chen in that the statistical analysis involves considerations of a probabilistic (i.e. normal) distribution so that “Descriptive statistics were compiled as proportions for categorical variables, and averages” (Fairchild: Methods: Statistical analysis: pages 2-3). Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

Allowable Subject Matter
Claims 35 and 40 would be allowable if rewritten to overcome the non-statutory double patenting rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662